United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-2097
                                     ___________

Thomas G. Wolfin, Jr.,                *
                                      *
             Appellant,               *
                                      *
       v.                             * Appeal from the United States
                                      * District Court for the
Jessie Crump; Randy Grass; James      * Eastern District of Missouri.
Reed; Jeffrey A. Burgert,             *
                                      *     [UNPUBLISHED]
             Appellees.               *
                                 ___________

                           Submitted: May 7, 1998
                               Filed: May 18, 1998
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

     Thomas G. Wolfin Jr. appeals from the district court’s1 order dismissing his
complaint with prejudice under Federal Rule of Civil Procedure 41(b) for failure to
comply with the court’s pretrial-compliance order. Given Wolfin&s pattern of
noncompliance throughout the proceedings and the warning he received, we conclude
the district court did not abuse its discretion. See Rodgers v. Curators of Univ. of Mo.,
135 F.3d 1216, 1219-22 (8th Cir. 1998) (standard of review; “dismissal with prejudice


      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
is not subject to reversal . . . where appellant has engaged in several acts of wilful
noncompliance with orders of the court”). Accordingly, we affirm. We deny
appellees& motion to strike appellant&s brief.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-